Quinn-Jacobs v Moquin (2022 NY Slip Op 00571)





Quinn-Jacobs v Moquin


2022 NY Slip Op 00571


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, WINSLOW, AND BANNISTER, JJ.


951 CA 21-00260

[*1]KATHLEEN QUINN-JACOBS AND DAVID QUINN-JACOBS, PLAINTIFFS-APPELLANTS,
vROSS MOQUIN, M.D., ET AL., DEFENDANTS, AND CROUSE HOSPITAL, DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


EDELMAN & EDELMAN, P.C., NEW YORK CITY (JOHN CHERUNDOLO OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
GALE GALE & HUNT, LLC, SYRACUSE (ANDREW R. BORRELLI OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Gerard J. Neri, J.), entered February 3, 2021. The order denied the motion of plaintiffs for leave to renew that part of their motion seeking leave to amend the bill of particulars. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Quinn-Jacobs v Moquin ([appeal No. 1] — AD3d — [Jan. 28, 2022] [4th Dept 2022]).
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court